Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed November 29, 2021, has been entered and carefully considered.  Claims 1, 9, and 15 are amended. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-20  is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0037346 A1) in view of Bagheri et al. (US 2018/0048441 A1).
Regarding claim 1, Takeda discloses a data transmission method, comprising (Figs. 3-4 discloses the data transmission patterns): determining, by a first device, a data transmission pattern (Paragraph 0054-0058 discloses the mechanism of determining and allocating patterns for UL data and DMRS that can be applied to time domain resources sTTI#0 to sTTI#n), wherein the data transmission pattern corresponds to a time domain resource (Paragraph 0054-0058 discloses the mechanism of determining and allocating patterns for UL data and DMRS that can be applied to time domain resources sTTI#0 to sTTI#n); and sending, by the first device, one or more reference signals R and at least one physical channel D on the time domain resource according to the data transmission pattern (Paragraph 0054-0058, FIG. 3 and FIG. 4 are diagrams to show allocation patterns of UL data and DMRSs.  A user terminal controls the allocation of UL data and DMRSs based on these allocation patterns.  As in FIG. 1A, 1 subframe is segmented into 3, 2, 2, 2, 2 and 3 symbols, and short TTIs (sTTIs #0 to #5) are configured.  sTTIs #0 and #5 are constituted by 3 symbols, and sTTI #1 to #4 are constituted by 2 symbols.  sTTI #0 to sTTI #2 constitute the first slot, and sTTI #3 to sTTI #5 constitute a second slot. The following 3 patterns are supported as allocation patterns for UL data and DMRS that can be applied to sTTI #0 (see FIG. 3).  To be more specific, all or any of the 3 patterns (R, D, D) (D, R, D) and (D, D, R) are supported in the order of symbols that constitute sTTI #0.  R stands for DMRS, and D stands for UL data); wherein the data transmission pattern indicates symbols that are in the time domain resource and that are used for the one or more reference signals R and the at least one physical channel D  (Paragraphs 0052-0062 disclose a DMRS is always allocated to the first sTTI in a slot.  For example, if the allocation pattern (R, D, D) is applied to sTTI #0, the user terminal allocates the DMRS (R) for demodulating the UL data (D) allocated to the second symbol and the third symbol of sTTI #0, to the first symbol. The shared allocation patterns each define a pattern in which the DMRS included in the allocation patterns supported by preceding sTTI #0 is shared with the UL data of sTTI #1.  Since the DMRS is multiplexed in a shared allocation pattern, a shared allocation pattern may be referred to as "DMRS multiplexing (pattern)).

Takeda does not disclose the mechanism of wherein locations of the one or more reference signals R indicate the data transmission pattern and a starting location, within the time domain resource, of the data transmission pattern.
In an analogous art, Bagheri discloses wherein locations of the one or more reference signals R indicate the data transmission pattern and a starting location, within the time domain resource, of the data transmission pattern (See Figs. 3A-3I, Paragraphs 0035-0036, 0043, 0098, 0102-0103 disclose the base station 105 may communicate data to the user equipment 110 via a scheduled transmission. The scheduled transmission may include a plurality of Transmission Time Intervals (TTI). The reference signal may encode information about the data being transferred in the scheduled transmission as well as information about the resources that the user equipment 110a-c should use for transmitting uplink data. the processor 405 generates 805 a reference signal location pattern of reference signal locations 145. The reference signal location pattern may include a plurality of predetermined TTI instances 135. As used herein, generating refers to calculating, looking up, and/or making a logical decision based on inputs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the system of Takeda to provide method determines a number of Transmission Time Intervals (TTI) in a scheduled transmission of a plurality of TTI. The method further determines one or more reference signal locations based on the number of TTI (Abstract, Bagheri). 
Regarding claim 9, Takeda discloses a data transmission method, comprising (Figs. 3-4 discloses the data transmission patterns): receiving, from a first device, by a second device, one or more reference signals R (Paragraph 0054-0058 disclose the mechanism of determining and allocating patterns for UL data and DMRS, user terminal with a transmission section that transmits a UL signal and a reference signal for use for demodulating the UL signal by using a predetermined sTTI, among a plurality of second time intervals (sTTIs) included in a first time interval (slot), and a control section that controls the allocation of the UL signal and the reference signal based on a predetermined allocation pattern out of a plurality of allocation patterns showing allocations of UL signals and reference signals) determining, by the second device, a data transmission pattern according to the one or more reference signals R (Paragraph 0054-0058 disclose the mechanism of determining and allocating patterns for UL data and DMRS that can be applied to time domain resources sTTI#0 to sTTI#n), wherein the data transmission pattern corresponds to a time domain HW85730019USo4-124-resource (Paragraph 0054-0058 discloses the mechanism of determining and allocating patterns for UL data and DMRS that can be applied to time domain resources sTTI#0 to sTTI#n); and wherein the time domain resource comprises the one or more reference signals R and at least one physical channel D (Paragraph 0054-0058, FIG. 3 and FIG. 4 are diagrams to show allocation patterns of UL data and DMRSs.  A user terminal controls the allocation of UL data and DMRSs based on these allocation patterns.  As in FIG. 1A, 1 subframe is segmented into 3, 2, 2, 2, 2 and 3 symbols, and short TTIs (sTTIs #0 to #5) are configured.  sTTIs #0 and #5 are constituted by 3 symbols, and sTTI #1 to #4 are constituted by 2 symbols.  sTTI #0 to sTTI #2 constitute the first slot, and sTTI #3 to sTTI #5 constitute a second slot. The following 3 patterns are supported as allocation patterns for UL data and DMRS that can be applied to sTTI #0 (see FIG. 3).  To be more specific, all or any of the 3 patterns (R, D, D) (D, R, D) and (D, D, R) are supported in the order of symbols that constitute sTTI #0.  R stands for DMRS, and D stands for UL data); wherein the data transmission pattern is used to indicate symbols that are in the time domain resource and that are used for the one or more reference signals R and the at least one physical channel D  (Paragraphs 0052-0062 disclose a DMRS is always allocated to the first sTTI in a slot.  For example, if the allocation pattern (R, D, D) is applied to sTTI #0, the user terminal allocates the DMRS (R) for demodulating the UL data (D) allocated to the second symbol and the third symbol of sTTI #0, to the first symbol. The shared allocation patterns each define a pattern in which the DMRS included in the allocation patterns supported by preceding sTTI #0 is shared with the UL data of sTTI #1.  Since the DMRS is multiplexed in a shared allocation pattern, a shared allocation pattern may be referred to as "DMRS multiplexing (pattern)).
Takeda does not disclose the mechanism of wherein locations of the one or more reference signals R indicate the data transmission pattern and a starting location, within the time domain resource, of the data transmission pattern.
In an analogous art, Bagheri discloses wherein locations of the one or more reference signals R indicate the data transmission pattern and a starting location, within the time domain resource, of the data transmission pattern (See Figs. 3A-3I, Paragraphs 0035-0036, 0043, 0098, 0102-0103 disclose the base station 105 may communicate data to the user equipment 110 via a scheduled transmission. The scheduled transmission may include a plurality of Transmission Time Intervals (TTI). The reference signal may encode information about the data being transferred in the scheduled transmission as well as information about the resources that the user equipment 110a-c should use for transmitting uplink data. the processor 405 generates 805 a reference signal location pattern of reference signal locations 145. The reference signal location pattern may include a plurality of predetermined TTI instances 135. As used herein, generating refers to calculating, looking up, and/or making a logical decision based on inputs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the system of Takeda to provide method determines a number of Transmission Time Intervals (TTI) in a scheduled transmission of a plurality of TTI. The method further determines one or more reference signal locations based on the number of TTI (Abstract, Bagheri). 

Regarding claim 15, claim 15 comprises substantially same limitations as claimed above in claims 1 and 9, device comprising a receiver, a processor and a non-transitory computer readable storage medium storing program (device comprising a communication apparatus 1004, processor 1001, memory 1002 for execution by the processor, the program including instructions to perform the steps of claim 9. 
Regarding claims 2, 10 and 16, Takeda discloses wherein at least one of a quantity or locations of symbols used for the one or more reference signals R uniquely corresponds to the data transmission pattern (Fig. 5, paragraphs 0086-0090 disclose subframe with reference signals and data channel, with indication of time reference (slot), number of RS/data channel and location of reference signals and data channels. For example, the indicator field=00 is indicated for sTTI #0, the user terminal allocates UL data and a DMRS to the 3 symbols of sTTI #0 based on the allocation pattern (R, D, D).  Also, given that the indicator field=11 is indicated for sTTI #1, the user terminal allocates (R, D) to 2 symbols of sTTI #1 in order.  Also, given that the indicator field=11 is indicated for sTTI #2, the user terminal allocates (D, D) to 2 symbols of sTTI #2 in order)).
Regarding claims 3, 11 and 17, Takeda discloses wherein the data transmission pattern is one of at least two data transmission patterns of a data transmission pattern set (Fig. 5, paragraphs 0062, 0086-0090); and wherein at least one of locations or quantities of symbols in the time domain resource that correspond to different data transmission patterns in the data transmission pattern set and that are used for the one or more reference signals R are different (Figs. 5-6 disclose different data transmission patterns, Fig. 5, paragraphs 0086-0090 discloses different reference signals, the bit data indicated in the indicator field, namely, 000, 001, 010, 011 and 100, define shared DMRS allocation patterns for sTTI #2, and the bit data=101 and 110 define self-contained DMRS allocation patterns for sTTI #2.  If the bit data=000 is indicted for sTTI #2, only UL data is allocated to sTTI #2, and a self-contained allocation pattern to share the DMRS of preceding sTTI #0 is selected.  Also, if the bit data=101 is indicated for sTTI #2, a shared allocation pattern to allocate UL data and a DMRS to sTTI #2 is selected).
Regarding claim 4, Takeda discloses wherein all symbols that are indicated in the data transmission pattern and that are used to transmit the at least one physical channel D correspond to one time of transmission f or transmission of a same physical channel (Fig. 3 disclose (D, D) is always assigned to 2 symbols in sTTI #1, D, D) are applied to sTTI #1, the user terminal uses the DMRS allocated in the first symbol of sTTI #0 as the DMRS (R) for demodulating the UL data (D) allocated to first and second symbols of sTTI #1), or correspond to at least two times of repeated transmission for transmission of a same physical channel, or correspond to one time of transmission for transmission of different physical channels (Paragraphs 0068-0071 disclose (D, D, D or D, D, S) is always assigned to 2 symbols in sTTI #2, and the allocation pattern is defined in combination with the DMRS (R, -) and (-, R) supported in preceding sTTI #3.  The same applies to the shared allocation patterns with preceding sTTI #4). 
Regarding claims 5, 12 and 18, Takeda discloses wherein, when locations of symbols in the time domain resource that correspond to different data transmission patterns in the data transmission pattern set and that are used for the one or more reference signals R are the same (Fig. 4, see STTI#4, DR, RD, DD, DD), at least one of reference signals transmitted on the symbols that are in the different data transmission patterns and that are used for the one or more reference signals R are different (Fig. 4, see sTTI#5), or frequency domain resources used for reference signals transmitted on the symbols that are in the different data transmission patterns and that are used for the one or more reference signals R are different (Figs. 5-6 disclose different data transmission patterns, Fig. 5, paragraphs 0086-0090 discloses different reference signals, the bit data indicated in the indicator field, namely, 000, 001, 010, 011 and 100, define shared DMRS allocation patterns for sTTI #2, and the bit data=101 and 110 define self-contained DMRS allocation patterns for sTTI #2.  If the bit data=000 is indicted for sTTI #2, only UL data is allocated to sTTI #2, and a self-contained allocation pattern to share the DMRS of preceding sTTI #0 is selected.  Also, if the bit data=101 is indicated for sTTI #2, a shared allocation pattern to allocate UL data and a DMRS to sTTI #2 is selected), or quantities of symbols in the time domain resource that correspond to the different data transmission patterns and that are used for the one or more reference signals R are different (Paragraphs 0068-0071 disclose (D, D, D or D, D, S) is always assigned to 2 symbols in sTTI #2, and the allocation pattern is defined in combination with the DMRS (R, -) and (-, R) supported in preceding sTTI #3.  The same applies to the shared allocation patterns with preceding sTTI #4). 
Regarding claims 7, 13 and 19, Takeda discloses wherein the data transmission pattern indicates that only one symbol in the time domain resource is used for one reference signal R (See Fig. 2 discloses where one symbol in the time domain resource used for reference signal); and wherein the time domain resource comprises at least two time units, and wherein a length of each of the two time units is less than 14 symbols (Figs. 2-5, paragraph 0034 discloses a short TTI is comprised of, for example, fewer symbols (for example, 2 symbols, 7 symbols, and so on) than a long TTI, and the time length of each symbol (symbol duration) may be the same as that of a long TTI (for example, 66.7 .mu.s).  Alternatively, a short TTI may be comprised of the same number of symbols as a long TTI, and the symbol duration of each symbol may be shorter than in a long TTI). 
Regarding claims 8, 14 and 20, Takeda discloses wherein frequency resources used for the at least one physical channel D in the time domain resources corresponding to the at least two time units are the same when the time domain resource comprises at least two time units (Paragraph 0084 discloses the user terminal does not presume scheduling in which a DMRS and UL data are transmitted simultaneously in the same symbol (SC-FDMA symbol).  Alternatively, the user terminal does not presume scheduling in which 2 DMRSs are transmitted simultaneously using different resources (for example, frequency resources) on the same symbol (SC-FDMA symbol), and when the data transmission pattern indicates that only one symbol in time domain resources corresponding to the at least two time units of the time domain resource is used for one reference signal R See Fig. 2 discloses where one symbol in the time domain resource used for reference signal). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0037346 A1) in view of Bagheri et al. (US 2018/0048441 A1) and further in view of Hwang et al. (US 2021/0212067 A1).
Regarding claim 6, Takeda and Bagheri do not disclose grant free mechanism. In an analogous art, Hwang discloses wherein the first device transmits data according to grant free scheduling (Paragraphs 0081, 0089 discloses the mechanism of grant free scheduling), and wherein the grant free scheduling is at least one of implemented according to a semi-persistent scheduling (SPS) mechanism or implemented through configuration according to higher layer signaling (Paragraphs 0081, 0107 disclose time and/or frequency resources for URLLC uplink transmission may basically be configured through higher layer signaling). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Takeda and Bagheri to provide a method for configuring a plurality of intervals of a specific time region for indicating whether to transmit the signal, through a higher layer and providing a method for setting an indication period (Abstract, Hwang).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kwak et al.  (US 2020/0028645 A1) discloses a pattern of a downlink demodulation reference signal used for demodulating a short physical downlink control channel (sPDCCH)/a short physical downlink shared channel (sPDSCH) in a short TTI (sTTI) structure is newly defined so that the downlink demodulation reference signal may not collide with a legacy cell-specific reference signal (CRS) and a legacy channel state information reference signal (Fig. 10). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413